Title: From John Quincy Adams to Abigail Smith Adams, 12 August 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				N. 92
					My dear Mother.
					Ealing 12. August 1816.
				
				I have received Letters from you, of 22. March, 7. April, 9. and 20 May, and 29. and 30 June. every one of which, had it been possible, I would have answered by a long Letter—But even now, I can do little more than express my joy at perceiving the recovery of your health and Spirits, in the cheerfulness and gaiety returning to your Style. I had flattered myself that after the rising of Parliament which was on the 3d: of July we should have had for some Months no other calls to the Metropolis than those of my business—But the Town Season, has been protracted to this day, which being the Prince Regent’s Birth-day, is to be celebrated by an Evening Party to be given by the Queen at Buckingham House—I hope you will have an account of it from your usual Chronicler, to whom all the Reports upon the National Affairs of this importance are given in charge. I am sorry to say that at the wedding of the Duke and Duchess of Gloucester she took a cough which is yet very troublesome.—The Lord Mayor invited me last week to a dinner at the Mansion House, to meet the Duke of Wellington—It was a small party of less than forty persons—I had seen the Duke several times before; but had then the first opportunity of personally observing him—He is to be at the Queen’s party this Evening, and to-morrow morning takes his departure and returns to France.There is little or nothing talked of here, but the distresses of the country and the badness of the Seasons—Of the distress, you will hear more in future—The Season is unparalleled—At least I never knew the like—Not a day, when you could bear a window open—Not a Night when you could comfortably spare the second Blanket. Rains, without intermission of a day—St: Swithun promises still to keep his word for this year—The Harvests it is said will nevertheless be generally good—Of this, I begin however to doubt.I shall send by the first opportunity to my father the newly issued numbers of the Edinburgh and Quarterly Reviews.—Our boys have at last returned to School.Ever affectionately yours
				
					A.
				
				
			